Citation Nr: 0615023	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-29 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  It is noted that the veteran reports he served in 
Vietnam from April 1968 to April 1969.  Among other Medals 
received, he is the recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In February 2004, the RO granted 
service connection for tinnitus.  In his Notice of 
Disagreement (NOD) received in March 2004, the veteran 
confined his appeal to his claim of entitlement to service 
connection for bilateral hearing loss.  In February 2006, the 
veteran testified at a Board hearing before the undersigned.


FINDING OF FACT

Giving the veteran the benefit of the doubt, it appears more 
likely than not that the veteran's bilateral hearing disorder 
is due to his period of active military service.  It is more 
likely than not due to the same damage caused by acoustic 
trauma which is the recognized cause of his tinnitus in this 
case.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, bilateral hearing 
loss was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.385 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records include a June 1970 
complaint of a cough, cold, ear pain, and a feeling of 
swelling for the previous two days.  Physical examination of 
the ear canals and drums showed they were inflamed.  Chest 
was clear and throat was unremarkable.  

Upon examination for discharge in July 1970 audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
        
0
0
0

0

A physical examination dated in October 1982 discloses that 
the veteran's ear canals were clear and tympanic membrane was 
visualized with good light reflex.

A January 1983 VA medical record refers to an audiology exam 
scheduled for the veteran at the VA in the near future.  It 
is not clear from the record whether the examination was 
performed.

A September 2003 VA medical record refers to the veteran's 
initial evaluation for a primary care physician.  It was 
noted the veteran wanted to be seen for his hearing loss.

In his claim received in October 2003, the veteran states he 
was not treated for hearing loss while in service or since 
his release from service.  

In December 2003, the veteran, who was 54 years old, 
underwent a VA examination.  His chief complaints were 
tinnitus and hearing loss.  The examination report noted the 
veteran's three years in the infantry as point man.  Military 
noise exposure was listed as to artillery, gunfire, and 
explosions and occupational noise was listed as to 30 years 
of construction, but with use of ear protection.  The 
examiner noted that tinnitus began during the veteran's 
service in Vietnam, that it was constant, and "[a]s likely 
as not [was] due to excessive noise exposure in the 
service."

Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
50
55
LEFT
       
45
50
60
60
70

Speech recognition scores on the Maryland CNC Word List were 
96 percent for the veteran's right ear and 84 percent for his 
left ear.  The audiologist diagnosed bilateral sensorineural 
hearing loss (SNHL), with mild to moderately severe SNHL in 
the right ear and moderate to severe SNHL in the left ear.  
She answered in the negative a question whether the veteran 
needed any medical follow-up for a hearing problem.

According to the examination report, hearing loss was "more 
likely than not, not due to excessive noise exposure in the 
service but due to other factors.  Hearing was normal on 
discharge audio."

In October 2004, the same VA audiologist who conducted the 
December 2003 examination, signed another report after she 
reviewed the veteran's claims file.  She had been asked for 
an opinion and rationale as to whether it was as likely as 
not that the veteran's bilateral hearing loss was related to 
noise exposure in service.  She was to review the claims file 
and examine the veteran.  According to the October 2004 
report, the examiner reviewed the claims file as well as 
current hearing loss studies.  She noted that the veteran's 
hearing was normal at the time of discharge.  She concluded 
from the studies that hearing loss does not progress once the 
noise exposure is discontinued.  Therefore, it was "less 
likely than not that the vet's hearing loss is due to 
excessive noise exposure in the service."  Her report 
includes a page printed from the internet (see 
www.emedicine.com) summarizing noise-induced hearing loss.

According to the examination report, tinnitus set in 
gradually during service, and it was noted as bilateral, 
constant, moderate, and as manifesting as a high pitch buzz.  
Based on audiometric configuration and case history, the 
examiner stated that it was "at least as likely as not that 
the claimed tinnitus and hearing loss began with noise 
exposure in the military and was further exacerbated by 
occupational and recreational noise exposure."

The examiner noted the veteran had a history of acoustic 
trauma in the military (from mortar blasts in Vietnam with 
bleeding from the right ear), in 30 years of work in 
construction (when the veteran wore hearing protection 
devices), and while engaged in occasional hunting (when he 
also wore hearing protection devices).  Audiogram findings, 
in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
50
50
LEFT
       
40
40
45
50
60

Speech recognition scores on the Maryland CNC Word List were 
84 percent for the veteran's right ear and 96 percent for the 
veteran's left ear.  The veteran's diagnosis was bilateral 
moderate to moderately severe sloping SNHL.  She also 
answered in the negative the question whether medical follow-
up was needed for the hearing problem.

In his February 2006 hearing, the veteran testified before 
the undersigned about instances of loud noises and impaired 
hearing in 1968 and 1969 when he served in Vietnam with the 
173rd Airborne Brigade and engaged in combat.  (Tr. at 3).  
For example, he recalled that on one occasion a mortar round 
exploded approximately 10 to 20 feet from the foxhole into 
which he had jumped.  The veteran said he was blown back up 
out of his foxhole and that he lost his hearing for a day or 
two.  He said he heard mumbles.  He also said blood came out 
of his right ear.  In answer to a question, he said he saw a 
medic after this incident and the medic gave him two pills 
and told him to "drive on."  (Tr. at 3, 10).

The veteran also testified to noise surrounding securing 
landing zones while riding on helicopter gunships, and 
walking past a battery of eight-inch guns in the rear when 
they fired.  The former activity might lead to hearing loss 
of an hour.  As for walking past the gun battery, hearing 
impairment depended on how many of those guns were fired at 
one time.  The veteran said he might have difficulty hearing 
for one, two, three or four hours.  In answer to a question, 
he said he personally experienced those guns fire in close 
proximity at least five times.  (Tr. at 3-4).  Through a year 
"in the bush, I was exposed to extreme noise most of the 
time," the veteran testified.  (Tr. at 5).  He estimated he 
was in combat-like situations during nine of the twelve 
months he was in Vietnam.  (Tr. at 10-11).

When he moved to Colorado after service, the veteran felt 
pressure on his ears and he had an ear ache for his first six 
to eight months there.  (Tr. at 6).  Post service, he trained 
as a plumber and wore ear protection every day.  He said he 
kept hearing plugs in his hard hat at all times because he 
did not want to cause any more damage to his hearing.  (Tr. 
at 7).  He also said that he does not understand what people 
are saying if he is not directly looking at them, or if they 
have high-pitched voices or low mumbling voices.  (Tr. at 
12).

During the hearing, the veteran's service representative 
disagreed with the VA examiner's finding that the veteran's 
hearing loss became worse later in his life.  The service 
representative said it was reasonable for the VA to concede 
that the veteran faced extreme acoustic trauma while in 
service.  (Tr. at 18).


II.  Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In view of the holding below on the issue of service 
connection, there is no additional notice or development 
deemed indicated.  The RO should, prior to promulgation of a 
decision to assign a disability rating and effective date, 
provide information as to the pertinent criteria to be 
considered.  See Dingess and Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).


B.  Discussion 

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  The Court consistently has held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The fact that a condition occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition.  See Chelte v. Brown, 10 Vet. App. 268, 
271 (1997). 

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b).  Every 
reasonable doubt in these service connection cases will be 
resolved in favor of the veteran, and may only be rebutted by 
clear and convincing evidence.  Id.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board notes that audiometric testing measures threshold 
hearing levels (in decibels) over a range of frequencies (in 
Hz), the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley, at 157.  See also 38 C.F.R. 
§ 3.385.

Granting the veteran the benefit of the doubt, the Board is 
of the opinion that the objective and competent evidence of 
record is at least at equipoise as to whether the veteran's 
currently diagnosed bilateral SNHL is due to service.

The Board acknowledges, and has no reason to doubt, the 
veteran's assertion that he was exposed to noise while 
engaged in combat when serving in Vietnam.  See 38 U.S.C.A. § 
1154(b) (West 2002).  This somewhat relaxes the veteran's 
evidentiary burden as noted above.  The Board may rely on the 
veteran's lay evidence here to support his service connection 
claim.  Id.  The Board notes the veteran testified about ear 
bleeds in combat.  At least one service medical record 
reflects his complaint of ear pain while he was serving in 
Vietnam.  

The record also contains a reference to the veteran's desire 
for an audiology exam in 1982.  Unfortunately, the record 
before us does not disclose if an audiology exam was ever 
conducted then and, if so, what the results revealed about 
the veteran's hearing in the years immediately after he left 
service and began work in construction.

The Board also notes that the VA examiner in December 2003 
found the veteran's tinnitus, but not his hearing loss, was 
related to service and acoustic trauma therein.  The RO then 
requested another examination report from the VA audiologist 
to provide a rationale for the opinion that the veteran's 
hearing loss was more likely than not not due to excessive 
noise exposure in the service.  In October 2004, the VA 
examiner reported two quite different findings as well as a 
discrepancy in the speech recognition scores.  

On the one hand, the VA audiologist affirmed her previous 
position that it was less likely than not that the veteran's 
hearing loss was due to excessive noise exposure in service.  
She apparently grounded that opinion, at least in part, on a 
one page internet summary of what she claimed was a review of 
current hearing loss studies.  

On the other hand, the examiner also concluded in this same 
October 2004 report that "[b]ased on audiometric 
configuration and case history, it is at least as likely as 
not that the claimed tinnitus and hearing loss began with 
noise exposure in the military and was further exacerbated by 
occupational and recreational noise exposure."  This 
conclusion appears in a section of the report devoted to 
tinnitus rather than hearing loss.  Nevertheless, the Board 
finds this statement tends to support service connection for 
the veteran on his claim of hearing loss.  The Board has not 
found within the record any evidence to explain why the 
causes of both hearing loss and tinnitus should be different.  

In addition, the Board notes that the speech recognition 
scores for the right and left ears, as they appear in the 
2003 and the 2004 VA examinations, appear to be transposed.  
For example, the score is 84 percent for the right ear in the 
2004 exam, but 84 percent for the left ear in the 2003 exam.  
Likewise, the score is 96 percent for the left ear in 2004, 
but 96 percent for the right ear in 2003.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

Therefore, the Board finds that the objective and competent 
evidence of record is at least in equipoise, in which case 
the Board must resolve the benefit of the doubt in favor of 
the veteran and his claim.  See 38 U.S.C.A. § 5107(b); see 
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 38 C.F.R. 
§ 3.102.  Accordingly, service connection is granted for the 
veteran's bilateral hearing loss. 


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


